DIXON, Justice.
We granted writs in this case because it involved the same subject matter as that in another application (McCormick et al. v. Hunt, La., 328 So.2d 140, No. 56907) from the same district in which a conflicting ruling has been made. In this case, the trial judge has held that the Department of Corrections need not award prisoners “good time” credits for “jail time” (that is, time spent in parish prison after arrest, but prior to conviction and sentence).
For the reasons assigned in No. 56907 of this court’s docket, rendered this date, the judgment of the trial court, rejecting the demands of petitioner, is affirmed.